Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 01/13/2022 has been entered and made of record.
The application has been amended as follows: 

Claims 1-13 are pending with claims being 1, 2, 5-8 and 10-13 being amended.



REASON FOR ALLOWANCE




The claimed invention is an image pickup apparatus/a method of manufacturing an image pickup apparatus/an endoscope with the distinct limitation (emphasis added):  “an optical unit in which a plurality of optical members are stacked; an image pickup unit including an image pickup sensor and a plurality of semiconductor devices; one of a wiring board or an electrical cable bonded to the image pickup unit; and mold resin covering a side surface of a composite unit including the optical unit and the image pickup unit; wherein the mold resin including at least one locking member comprising at least one of a recess or a protrusion .”.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. None of the prior arts of the record explicitly teach the distinct combination of the said limitations”.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-13 are allowed.



CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488